DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 08/31/2022.
Claims 1 and 13 have been amended. Therefore, claims 1-13 are currently pending in this application.
Response to Amendment
4. 	The amendment to claims 1 and 13 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.     
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-13 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process. 
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
during [a] study session a learner reviews one or more cards from a set of cards that pertain to a subject material, each card including a fact and a question concerning the fact, wherein reviewing a card comprises displaying the fact and the question to the learner and receiving an answer to the question from the learner and wherein each card has an associated progress level, Initial Repetitions Until Due value and a Current Repetitions Until Due value; determining if there is a card among the set of cards that is currently due, wherein a card is due if its associated Current Repetitions Until Due value is less than or equal to zero; responsive to determining that a card is due, selecting the due card; responsive to determining that no card is due either (1) selecting a card that is not yet due, or (2) selecting a new card; displaying the selected card to the learner; receiving a response from the learner to a question associated with the card; determining a new progress level for the selected card based on the accuracy of the response, wherein the new progress level increases when a learner answers the question correctly and decreases when the learner answers incorrectly; calculating a new Initial Repetitions Until Due value for the card based on the new progress level; setting a new Current Repetitions Until Due value to equal the new Initial Repetitions Until Due value; and decrementing by one the Current Repetitions Until Due value for each of the cards under review.
— 	Considering claim 13, the following claimed limitations recite an abstract idea: during [a] study session a learner reviews one or more cards from an ordered queue of cards that pertain to a subject material, the queue containing sequentially numbered positions from low to high, wherein each card includes a fact and a question concerning the fact, wherein reviewing a card comprises displaying the fact and the question to the learner and receiving an answer to the question from the learner, and wherein each card has an associated progress level, and an Initial Repetitions Until Due value; displaying the card in the lowest position in the queue to the learner for review irrespective of how much time has elapsed from when the card was last displayed to the learner for review; receiving a response from the learner to a question associated with the card; determining a new progress level for the card based on the accuracy of the response, wherein the progress level increases when a learner answers the question correctly and decreases when the learner answers incorrectly; calculating a new Initial Repetitions Until Due value for the card based on the new progress level; responsive to determining that there is a card in the position in the queue that corresponds to the Initial Repetitions Until Due value, increasing the position of the card in the position in the queue that corresponds to the Initial Repetitions Until Due value and all other cards in the queue with a higher position by one; and moving the card into the position in the queue that corresponds to the Initial Repetitions Until Due value.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior (e.g. teaching) or evaluation, wherein a learner is provided with one or more cards to review regarding a subject matter to be studied; and wherein the performance of the learner is also evaluated based on a response that the user is providing to a question, etc.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional element(s), wherein a computer or a mobile device is utilized to perform the recited functions with respect to (see claim 1): the initiating step (initiating a study session that allows a learner to review a card(s), wherein the reviewing comprises displaying information—i.e. a fact and a question—on the display of the mobile device); the determining step (determining if there is a card among the set of cards that is currently due); the selecting step (if the outcome of the determination step indicates a card that is due, then select the card that is due; if the outcome of the determination step indicates a card that no card is due, then select select a card that is not yet due or select a new card); the displaying step (displaying—via the display of the mobile device—the selected card to the learner); the receiving step (receiving, by the mobile device, a response from the learner); the determining step (determining, by the mobile device, a new progress level for the selected card); the calculating step (e.g. calculating a new Initial Repetitions Until Due value); the setting step (setting a new Current Repetitions Until Due value); the decrementing step (decrementing by one the Current Repetitions Until Due value), etc.
Similarly, with respect claim 13, the claim recites additional element(s), wherein a computer or a mobile device is utilized to perform the recited functions with respect to: the initiating step (initiating a study session that allows a learner to review a card(s), wherein the reviewing comprises displaying information—i.e. a fact and a question—on the display of the mobile device); the displaying step (displaying the card in the lowest position in the queue to the learner irrespective of how much time has elapsed from when the card was last displayed to the learner for review); the receiving step (receiving, by the mobile device, a response by the learner); the determining step (determining a new progress level for the card); the calculating step (calculating a new Initial Repetitions Until Due value); the determining and incrementing steps (responsive to determining that there is a card in the position in the queue that corresponds to the Initial Repetitions Until Due value, increasing the position of the card in the position in the queue); and the moving step (moving the card into the position in the queue that corresponds to the Initial Repetitions Until Due value).
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 


(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; displaying/presenting data to a user(s); receiving one or more inputs/responses from the user(s); analyzing the received input(s)/response(s) according to one or more algorithms; generating one or more results/outputs, etc.). Thus, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a system that involves one or more commercially available computing devises (e.g. a smartphone, a personal computer, a tablet computer, etc.); and wherein the computing device is (i) utilized as a standalone device to present educational materials to a user, or (ii) arranged to communicate with a server over a conventional communication network (e.g. the Internet), and thereby it presents—based on data gathered from the server—educational materials to the user, etc. (e.g. see the specification: [0032] to [0035], etc.).  
It is further worth to note that the utilization of the conventional computer and/or Internet technology to facilitate the presentation of educational materials according to one or more styles, including the use of electronic flashcards, etc., is already directed to   a well-understood, routine or conventional activity in the art (e.g. see US 2007/0190512; US 2006/0154225; US 2007/0269788; US 5,494,444, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. 
Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 08/31/2022). The arguments are not persuasive. Applicant argues,   
Background
Computer based learning tools enable a person, referred to as a learner, to use a computer or mobile device to learn new information. A typical way to do this is to present facts using flashcards. A conventional method that determines the sequence of flashcards to present to a learner and a required time intervals to delay the presentation of successive repetitions . . . a new or difficult flashcard is shown more frequently and a less difficult or partially learned flashcard is shown less frequently. However, this approach often results delays being imposed on a learner while they wait for time intervals to expire. Applicant's invention addresses this issue by providing a method that takes into account a user's progress in learning a flashcard but which provides a continuous stream of flashcards to the learner . . .

Two Prong Analysis for Amended Claim 1

Step
Analysis 
1. Statutory Category?
Yes. The claim recites a series of steps and,
therefore, is a process.
2A Prong 1: Judicial   
       Exception Recited               
Yes. Per the Office Action, Page 4,
"Thus, the limitations identified above recite an
abstract idea since the limitations correspond to
certain methods of organizing human activity, or
mental processes . . .
2A Prong 2: Integrated
into a Practical 
Application
Yes. The claim recites the combination of
additional elements of determining if there is a
card among the set of cards that is due, wherein
a card is due if its associated Current Repetitions
Until Due value is less than or equal to zero . . . 

Specifically, the method computes a Repetitions
Until Due value for each flashcard based on an
associated progress value and updates this after
each flashcard is reviewed by a learner. The
method also provides a way to select the next
flashcard to present to the learner without
waiting for a time interval to expire, thus
providing a continuous method for learning.
This provides a specific improvement over prior
methods and systems, resulting in improved
computer based learning. The claim as a whole
integrates the mental process into a practical
application. Thus, the claim is eligible because it
is not directed to the recited judicial exception.



	The Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, the alleged problem, which Applicant is attempting to address per the current invention, is not necessarily a technological problem. Instead, it is directed to a concept—or a formula—for determining the time to present a flashcard(s) to a learner during a studying session (e.g. see claim 1, “each card has an associated progress level, Initial Repetitions Until Due value and a Current Repetitions Until Due value . . . calculating a new Initial Repetitions Until Due value for the card based on the new progress level; setting a new Current Repetitions Until Due value to equal the new Initial Repetitions Until Due value; and decrementing by one the Current Repetitions Until Due value for each of the cards under review”). Accordingly, the solution (if any) that the current invention implies does not provide an improvement over the relevant existing technology; rather, the current invention is utilizing the conventional computer technology merely as a tool to facilitate the claimed abstract idea. 
	It is also worth to note that the prior art may no teach the method steps currently claimed, which set forth the process of executing the new concept; however, this does not necessarily mean that the claims are patent-eligible since the prior art lacks the claimed concept. This is because a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
	Secondly, Applicant has also attempted to apply “Two Prong Analysis” with respect to current claim 1 (see the table on pages 11-12 of the current argument). Although Applicant acknowledges, per prong-one of Step 2A, that the claim recites a judicial exception (i.e. an abstract idea), Applicant appears to assert (per prong-two of Step 2A) that the claim integrates the abstract idea into a practical application. However, there appears to be no reasoning and/or evidence to substantiate Applicant’s assertion. Instead, Applicant is listing some of the recited limitations, which describe the formula or scheme for selecting a flashcard for presentation (e.g. the different factors that must be considered in order to determine the proper time for presenting a given flashcard to the learner, etc.). However, none of the limitations, alone or in combination, provides an improvement over the relevant existing technology. If anything, the limitations are describing a new concept for selecting a flashcard for presentation to a learner. However, as already pointed out above, such new concept or formula does not necessarily indicate an improvement over the relevant existing technology; rather, the claimed method is utilizing the conventional computer technology as a tool to facilitate the new abstract idea. Particularly, when each claim is considered as a whole, the claimed additional elements fail to impose meaningful limits on practicing the claimed abstract idea. Similarly, the analysis under Step 2B has revealed that none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. Consequently, Applicant’s arguments are not persuasive.  
Thus, at least for the reasons discussed above, the Office concludes that the current clams fail to amount to “significantly more” than an abstract idea.   
Prior Art
●	The prior art does not teach or suggest Applicant’s invention as currently claimed. Regarding the state of the prior art, see the prior office-action (the office-action mailed on 05/25/2022).     
Response to Arguments
6.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 08/31/2022). However, no additional response will be provided in this current office-action since the Office has already withdrawn the previous rejection due to the current amendment. 
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715